Citation Nr: 1302380	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  09-11 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to an initial rating in excess of 10 percent for left shoulder impingement, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to October 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2010, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In February 2011, the Board remanded these matters for additional development.  At that time, a claim for service connection for migraine headaches was also before the Board.  In an April 2012 rating decision, the Appeals Management Center (AMC) in Washington, DC, granted service connection for migraines.  As this is a full grant of the benefits sought as to that issue, it is no longer on appeal before the Board.  

The Board has considered whether there is an inferred claim for a total disability rating based on individual unemployability (TDIU) raised in this case, under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record shows that the Veteran is currently working, which renders moot any inference of a TDIU claim.

The issue of entitlement to an initial higher rating for left shoulder impingement, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.
 

FINDINGS OF FACT

The Veteran has a current psychiatric disorder, diagnosed as depression with insomnia, which had its onset in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a psychiatric disorder, diagnosed as depression with insomnia, has been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.
§§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2012). 

Given the favorable disposition of the Veteran's claim for service connection for a psychiatric disorder, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished. 

II.  Service connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) .

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a)  requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.   Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit  (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Service treatment records (STRs) show that on entrance medical examination in November 2001, psychiatric evaluation was normal.  On contemporaneous self-report of medical history, the Veteran indicated that he did not have nervous trouble of any sort, frequent trouble sleeping, depression or excessive worry, had not been treated for a mental condition, and had not used drugs.  

An October 2004 record shows that the Veteran was assessed with alcohol abuse with occupational stress.  

STRs dated from October 2004 to August 2006 show that the Veteran's current medications included Wellbutrin SR.  

An October 2005 record notes that the Veteran was seen for follow up with depression and that he needed a medication refill.  He stated that his symptoms were currently well controlled and that he continues to follow up with behavioral health.  He has anxiety on occasion, generally well controlled.  It was noted that the Veteran was currently taking medication for depression and that the medication seemed to be helping.  The assessment was depression and Wellbutrin was refilled.  

A December 2005 record notes that the Veteran was depressed, had low self-esteem, was lonely, felt guilty, and had an absence of motivation.  Mental status findings noted that the Veteran's mood was depressed.  He has a history of attention deficit disorder that was diagnosed at age 5 and had been treated with medication.  The assessment was major depression, recurrent and attention-deficit disorder.  

A February 2006 record notes that the Veteran's medical problems included major depression, recurrent.

The Veteran's August 2006 separation medical examination revealed that his psychiatric evaluation was normal.  However, on contemporaneous self-report of medical history, the Veteran indicated that he had nervous trouble, frequent trouble sleeping, received counseling, had depression or excessive worry and had been evaluated or treated for a mental condition.  The examiner noted that the Veteran has insomnia and was diagnosed with attention deficit hyperactivity disorder, depression, and panic attacks.  

Post-service records includes an August 2007 VA medical record noting that the Veteran was assessed with depression and a note was forwarded to another physician to order Wellbutrin.

An October 2007 VA medical record addendum notes that Wellbutrin was ordered for the Veteran.

A January 2008 VA mental disorders examination report reflects that the Veteran stated that his psychiatric symptoms started in his first duty station in 2002.  He stated that several peers in service joked about his weight, and that caused him some depression.  He began having more problems when he could not sleep, which he said was due to his anxious worrying.  He was eventually referred to a mental health clinic in the Army where he received counseling and was started on Wellbutrin.  The Veteran's military occupational specialty in service was an emergency medical technician in which he described seeing dead bodies and injured children.  Currently, the Veteran was pursuing a college degree and worked part time.  The diagnosis was history of alcohol abuse, in full remission, and minor depressive disorder, otherwise known as depressive disorder, not otherwise specified (NOS).  

A March 2009 neuropsychological evaluation reflects that the Veteran stated he worked as a medic in service.  He was never in a combat zone, but was exposed to traumatic scenes as a medic in the United States.  He noted that he continues to have occasional panic attacks and nightmares regarding his experiences working at traumatic accident scenes.  However, the nightmares have decreased in frequency since he stopped working as a medic.  The Veteran reported he was currently a senior in college.  He stated that he struggled with depression since 2002 or 2003.  After undergoing various psychological testing, the examiner concluded that the Veteran's profile indicated that he was suffering from pronounced depression.  He continues to have occasional panic attacks and nightmares regarding his experiences working as a medic in the Army.  In addition, the Veteran active medical problems include insomnia.  The examiner commented that sleep disturbances are often reported by individuals with similar psychological profiles.  The clinical impressions was major depressive disorder, recurrent, by medical history, anxiety, NOS, rule out, social phobia, rule out.  

In a July 2010 letter, a fellow service member stated that she was stationed with the Veteran in Hawaii as staff medic where they provided emergency care, trained soldier medics prior to deployment, and performed a variety of medical related duties.  She stated they worked from 12 hour to 36 hours shifts.  They had a high turnover rate.  She stated they treated soldiers, their families, their children, and their relatives for a variety of medical problems, to include burns, bullet wounds, serious accidents, overdoses, and suicides.  She indicated that she was also being treated for a psychiatric disorder due to the traumas that she witnessed.  

In a November 2010 letter, a student counseling coordinator from the University of Central Oklahoma stated that the Veteran was seen on four occasions for individual therapy from July to September 2007.  

In this case, the service treatment records document an initial diagnosis of depression.  The medical evidence reflects that the Veteran is currently diagnosed with depression with insomnia.  VA medical records show that the Veteran was seen for depression in October 2007, less than a year after discharge from service.  The Veteran has provided testimony that he continues to experience the same psychiatric symptoms since service.  

The Board finds that the Veteran is competent to report that his current psychiatric symptoms began in service and continued thereafter.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Moreover, the Board considers the statements of the Veteran be credible as they are facially plausible, internally consistent, and consistent with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Specifically, the Veteran's service treatment records show that he was diagnosed with depression in service and was prescribed medication for treatment, in addition to attending counseling sessions.  Further, the Veteran's reports of psychiatric symptoms, including anxiety and depression, suggest a continuity of symptomatology, which is also supported by the record.  Additionally, VA treatment records starting in August 2007, less than a year after the Veteran's discharged from service, show that the Veteran was diagnosed with depression and a new prescription for medication was provided by a VA psychiatrist.  The Board also finds that the Veteran's testimony in October 2010 that he has continued to receive treatment and medication at the VA medical center in Oklahoma for ongoing psychiatric symptoms is credible.  Further, a March 2009 neuropsychological evaluation report suggests that the examiner found that the Veteran's psychiatric symptoms were related to his experiences in service.  Significantly, there is no evidence to the contrary of the Veteran's statements. Accordingly, by resolving all doubt in favor of the Veteran, the Board concludes that the criteria for service connection for a psychiatric disorder, diagnosed as depression with insomnia, are met.  38 U.S.C.A. § 5107(b); 38 CFR § 3.102. 


ORDER

Service connection for a psychiatric disorder, diagnosed as depression with insomnia, is granted.





REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the claim for an initial higher rating in excess of 10 percent for left shoulder impingement.

Initially, the Board notes that a January 2009 VA physical therapy record indicates that the Veteran was scheduled for an orthopedic appointment that day for his left shoulder; however, no subsequent VA medical records pertaining to the Veteran's left shoulder are of record.  In addition, the September 2012 supplemental statement of the case shows that the AMC considered Oklahoma City VA medical center (VAMC) treatment records dated from November 2007 to August 2012.  However, VA medical records associated with the claims file are only dated through February 2009.  A review of Virtual VA is also negative for any VA medical records.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992). Hence, all outstanding medical records pertaining to the Veteran's left shoulder, from the Oklahoma VAMC, dated from January 2009 to the present should be obtained and associated with the claims file. 

The Veteran, through his representative's November 2012 appellant's brief, contends that his ability to work has been impacted by his service-connected left shoulder impingement disability.  An August 2012 VA examination report reflects that the VA examiner determined that the Veteran's shoulder condition impacted his ability to work.  The VA examiner stated that the Veteran cannot drive for distances longer than 1.5 hours without taking a break.  He cannot lift or carry heavy objects using his left arm and cannot perform repetitive overhead lifting.  

Under 38 C.F.R. § 3.321(b)(1) , in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  If the Board determines that the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to determine whether, to accord justice, an extraschedular rating must be assigned.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

The Court has held that the Board is precluded from assigning such a rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Thus, as the delegations of authority found at 38 C.F.R. §§ 3.321(b)(1) clearly provide that the proper procedure for extraschedular consideration of a claim under 38 C.F.R. § 3.321(b)(1)  requires consideration in the first instance by the Under Secretary for Benefits (formerly the Chief Benefits Director) or the Director of the Compensation and Pension Service, the Board is obligated to consider the applicability of the extraschedular rating regulation, but must then refer the matter for decision in the first instance by the appropriate VA officials. 

Therefore, the Board finds that the RO/AMC should further develop the issue of the Veteran's entitlement to a higher initial rating for his left shoulder impingement disability on the basis of extraschedular criteria as set forth in 38 C.F.R. § 3.321(b)(1), to specifically include referral to the Director of the VA Compensation and Pension Service.  The Board has determined that these contentions and the medical evidence raise the question of entitlement to an extraschedular rating. Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008). 

In addition, as noted in the Board's February 2011 remand, the Veteran was afforded a Board video hearing in October 2010.  However, the transcript abruptly ends on page 28.  Therefore, the Veteran should have been afforded the opportunity for an additional Board hearing if he so desired.  In a March 2011 letter, the AMC briefly informed the Veteran of the above; however, the Veteran was not provided a letter indicating his options, in regards to another video hearing, or in the alternative a Travel Board or Central Office hearing.  Hence, such notice should be provided to the Veteran and his representative as detailed.  

Lastly, the Veteran's representative contends that alternative diagnostic codes should be considered in evaluating the Veteran's service-connected left shoulder disability.  Thus, the RO should consider any additional functional impairment associated with the Veteran's service-connected left shoulder disability that would support a higher initial schedular rating.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding records from the Oklahoma City VAMC pertaining to the Veteran's left shoulder, from January 2009 to the present.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c)  as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Then, forward the claims folders to the Director of the VA Compensation and Pension Service for a determination of whether a higher rating is warranted for the Veteran's left shoulder impingement disability on an extra-schedular basis.

3.  Thereafter, send notification to the Veteran and his representative regarding the insufficient hearing transcript of October 28, 2010.  Provide him with notice of his options to have an additional video conference hearing, or in the alternative a Travel Board or Central Office heating.   If he responds affirmatively, please schedule him for the requested hearing. 

4.  After ensuring that the requested development has been completed, readjudicate the claim for a higher initial rating for left shoulder impingement on a schedular and extra-schedular basis.  The RO/AMC should document consideration of all applicable diagnostic codes.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


